IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 5, 2010

          STATE OF TENNESSEE v. PAUL WILLIAM PERRY, SR.

             Direct Appeal from the Circuit Court for Hardeman County
                     No. 09-01-0827 J. Weber McGraw, Judge


              No. W2010-00790-CCA-R3-CD - Filed December 13, 2010


The Defendant-Appellant, Paul William Perry, Sr., appeals the revocation of his community
corrections sentence. He originally pled guilty in the Circuit Court of Hardeman County to
aggravated assault, a Class C felony, and vandalism between $1,000 and $10,000, a Class D
felony. Perry was granted an alternative sentence of four and a half years with the
Corrections Management Corporation. Perry admits that he violated the terms of his
sentence; however, he argues that the trial court erred by revoking the sentence and ordering
confinement. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which A LAN E. G LENN and
J. C. M CL IN, JJ., joined.

Gary F. Antrican, District Public Defender; Shana Johnson, District Public Defender (at trial)
Waverly, Tennessee; Clifford K. McGown (on appeal) Somerville, Tennessee, for the
Defendant-Appellant, Paul William Perry, Sr.

Robert E. Cooper, Jr., Attorney General and Reporter; Brian C. Johnson, Assistant Attorney
General; D. Michael Dunavant, District Attorney General; and Joe VanDyke, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

       Background. The indictment alleges that Perry fired numerous gunshots at the
victim’s property, causing significant damage to her house, car, and four-wheeler. The
victim was inside of her home at the time of the offense. The judgments were entered against
Perry on August 13, 2009. He was sentenced as a standard offender to four and a half years
for aggravated assault and three years for vandalism. The trial court ordered these sentences
to run concurrently in the Tennessee Department of Correction. Perry was ordered to pay
$7,200 in restitution through monthly payments of $150. Pursuant to the plea agreement, the
original sentence was suspended after Perry served 156 days in jail. He was ordered to serve
the remainder of his sentence with the Corrections Management Corporation, a community
corrections program.

       The sentencing order required Perry to enter into a Behavioral Contract Agreement.
This agreement set forth the terms of the alternative sentence. On November 3, 2009, a case
officer for the Corrections Management Corporation submitted a petition to the trial court
which alleged that Perry violated the terms of the Behavioral Contract Agreement. The case
officer requested that the trial court issue a capias and schedule a revocation hearing. The
petition alleged the following violations:

       Mr. Perry is in violation of Rule #2, which states, “All Offenders under house
       arrest will be required to remain at home unless performing community
       service, working, attending classes or counseling.” Mr. Perry was not at home
       on: 8/30/09 (5:24pm), and 9/4/09 (6:44pm).

       Mr. Perry is in violation of Rule #6, which states, “Offenders will not use or
       possess intoxicants, inhalants, narcotic drugs or controlled substances, nor visit
       business establishments where alcoholic beverages are the primary source of
       business. Offenders will also be subject to random alcohol and drug
       screening.” Mr. Perry tested positive for Cocaine on 8/25/09, and 10/27/09.
       He was advised to seek inpatient treatment and he refused.

       Mr. Perry is in violation of Rule #9, which states, “All Offenders will report
       in person to their supervising Case Officer as directed at a pre-designated
       meeting place. At this meeting, the Case Officer and Offender will develop
       a weekly activity schedule which the Offender must follow and complete.”
       Mr. Perry did not report for his scheduled weekly on 9/8/09 (3p-5p).

Based on these alleged violations, the trial court issued a warrant for Perry’s arrest.

       The trial court conducted a revocation hearing on March 12, 2010. Defense counsel
said Perry stipulated to the alleged violations. Defense counsel asked the trial court to
consider ordering a period of confinement before reinstatement to the Corrections
Management Corporation or probation. Perry was the only witness to testify at the hearing,
and he admitted to the violations set forth by the case officer. He acknowledged that he
owed a substantial amount of restitution; however, he claimed he had $1,200 which he was
willing to pay towards restitution. Perry asked the trial court to consider placing him in

                                              -2-
rehabilitation. He testified that he had issues that needed to be addressed. Presumably, Perry
was referring to problems with substance abuse. He acknowledged that he declined an
opportunity to go to rehabilitation while with the Corrections Management Corporation.
Perry spent seventy-seven days with the Corrections Management Corporation.

       At the conclusion of the hearing, the trial court found that Perry violated the terms of
the Behavioral Contract Agreement . It revoked the alternative sentence, and it imposed the
original term of confinement. The trial court stated:

              On the agreed violation, there appears to be several substantial reasons
       why he has violated his probation. He did receive the benefit, apparently, of
       a good resolution when he entered the plea; therefore, the Court does not
       believe he should be given any further relief. His suspended sentence will be
       revoked.

Perry filed a timely notice of appeal in challenging the judgment of the trial court.

                                        ANALYSIS

        Perry concedes that he violated the terms of his community corrections sentence. He
claims, however, that the trial court erred by revoking his sentence and imposing the original
term of confinement. Perry argues that the trial court should have imposed an alternative
sentence aimed at rehabilitating his substance abuse problem. The State contends that the
trial court acted within its discretion in sentencing Perry because he admitted to the
violations. The State also asserts that Perry was given the opportunity to seek rehabilitation
while with the Corrections Management Corporation. Upon review, we agree with the State.

       The Tennessee Supreme Court has held that the same principles that apply in the
revocation of probation also apply in the revocation of community corrections. State v.
Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). The revocation of community corrections, like
the revocation of probation, rests within the sound discretion of the trial court. Id. A trial
court may revoke either alternative sentence upon a finding by a preponderance of the
evidence that the defendant violated the conditions of the sentence. See T.C.A. §§ 40-35-
310, -311(e) (2009). An appellate court will uphold a trial court’s decision to revoke
probation or community corrections absent an abuse of discretion. State v. Beard, 189
S.W.3d 730, 735 (Tenn. Crim. App. 2005); State v. Webb, 130 S.W.3d 799, 842 (Tenn.
Crim. App. 2003) (quoting Harkins, 811 S.W.2d at 82). In order to establish an abuse of
discretion, the defendant must show that there is no substantial evidence in the record to
support the trial court’s conclusion to revoke either of the alternative sentences. See State
v. Schaffer, 45 S.W.3d 553, 554 (Tenn. 2001). After a probation or community corrections

                                              -3-
sentence has been revoked, the trial court may order the imposition of the original sentence.
T.C.A. §§ 40-35-311(e), -36-106(e)(4) (2009).

        In this case, Perry admitted that he violated the terms of his sentence by failing to
report for a scheduled meeting, twice testing positive for cocaine, and twice leaving his home
without authorization. Therefore, the trial court was authorized by statute to revoke Perry’s
community corrections sentence and impose the original term of confinement. Id. We
recognize that Perry seeks rehabilitation. At the revocation hearing, he acknowledged that
he needed treatment and that he was open to rehabilitation. The record shows that Perry
previously declined to attend rehabilitation programs ordered by the court. As such, the trial
court was permitted to revoke his sentence and order confinement. Perry has not shown that
the trial court abused its discretion. Accordingly, he is not entitled to relief.

                                      CONCLUSION

       Based on the foregoing, the judgment of the trial court is affirmed.




                                                   ______________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                             -4-